
	
		II
		109th CONGRESS
		2d Session
		S. 3800
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Hagel introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to require
		  recipients of United States foreign assistance to certify that the assistance
		  will not be used to intentionally traffic in goods or services that contain
		  counterfeit marks or for other purposes that promote the improper use of
		  intellectual property, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Stop Assistance to Counterfeiters
			 Act.
		2.Certification
			 requirement relating to trafficking in goods or services that contain
			 counterfeit marks
			(a)AmendmentsChapter
			 1 of part III of the Foreign Assistance Act of 1961 (22 U.S.C. 2351 et seq.) is
			 amended—
				(1)by redesignating
			 the second section 620G (as added by section 149 of Public Law 104–164 (110
			 Stat. 1436)) as section 620J; and
				(2)by adding at the
			 end the following new section:
					
						620K.Certification
				requirement relating to trafficking in goods or services that contain
				counterfeit marks
							(a)Requirement for
				certification
								(1)In
				generalSubject to paragraph (2), assistance may not be provided
				to a person seeking United States assistance for a fiscal year until such
				person submits to the President a certification described in subsection (c) for
				that fiscal year.
								(2)Exception for
				foreign governmentsThe certification requirement set out in
				paragraph (1) shall not be applied to assistance provided under this Act or any
				other Act directly to the government of a foreign country or an entity of such
				government or to an international organization that is an association of
				representatives of national governments, including the United Nations.
								(b)DefinitionsIn
				this section:
								(1)Counterfeit
				markThe term counterfeit mark has the meaning
				given that term in section 2320 of title 18, United States Code.
								(2)Person seeking
				United States assistanceThe term person seeking United
				States assistance means a person, including an international or
				domestic organization that is not an association of national governments,
				that—
									(A)is seeking
				assistance under this Act or any other Act directly from the United States;
				or
									(B)subsequently
				receives such assistance pursuant to a contract, grant, cooperative agreement,
				or other agreement.
									(3)TrafficThe
				term traffic has the meaning given that term in section 2320 of
				title 18, United States Code.
								(c)Certification
								(1)In
				generalA certification described in this subsection is a
				certification made by a person seeking United States assistance that—
									(A)such assistance
				will not be used to intentionally traffic in goods or services that contain
				counterfeit marks;
									(B)such assistance
				will not be used by any person that has had an administrative or judicial
				determination issued against the person for infringement, counterfeiting, or
				piracy of intellectual property in the United States or a foreign
				country;
									(C)any material or
				product, including a material or product in electronic form, that was
				developed, in whole or in part, using such assistance will not be imported into
				the United States—
										(i)in violation of
				section 2320 of title 18, United States Code; or
										(ii)in violation of
				section 526(a) of the Tariff Act of 1930 (19 U.S.C. 1526(a)); and
										(D)if such
				assistance will be used for a contract, grant, cooperative agreement, or other
				agreement that includes use of any intellectual property, provides evidence of
				the right to use the intellectual property, including a written license
				agreement for the use, the date of the first commercial use of the intellectual
				property, and any registration for the use with an appropriate
				government.
									(2)Requirements
				for submission of certificationA certification described in
				paragraph (1) shall be submitted to the President by a person seeking United
				States assistance prior to the provision of any assistance under this Act or
				any other Act and at the beginning of each subsequent fiscal year for which
				such person will receive the assistance.
								(d)Suspension and
				Termination of AssistanceThe President shall suspend or
				terminate the provision of assistance under this Act or any other Act, in whole
				or in part, to a person seeking United States assistance if the President
				determines that such person has used the assistance to carry out an activity in
				violation of a certification made under subsection (c).
							(e)National
				security waiverThe President may waive a provision of this
				section if the President—
								(1)determines that
				such a waiver is necessary to the national security interests of the United
				States; and
								(2)promptly submits
				to Congress a notification of the waiver and of the reasons for the
				waiver.
								.
				(b)Effective
			 dateThe certification
			 requirements under section 620K of the Foreign Assistance Act of 1961, as added
			 by subsection (a) of this section, apply with respect to the provision of
			 assistance by the President for a fiscal year after fiscal year 2006.
			
